Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 14, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
While working for a temporary employment agency, claimant was assigned as a helper on a food delivery truck. He got into a disagreement with the truck driver who allegedly attempted to *878remove claimant from the truck. Claimant reported the incident to the manager of the agency. After speaking to the driver, the manager offered to reassign claimant to another job. Claimant, however, refused to listen and told the manager that the truck driver needed to be stopped. He proceeded to take his paycheck and leave. Thereafter, the Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. Claimant appeals.
We affirm. Neither general dissatisfaction with working conditions nor the inability to get along with a difficult coworker have been found to constitute good cause for leaving one’s employment (see Matter of Ayad [Alia-Royal Jordanian Airline Corp.—Commissioner of Labor], 41 AD3d 1126, 1127 [2007]; Matter of Viele [Commissioner of Labor], 25 AD3d 1062, 1063 [2006]). Here, claimant left his job following the heated exchange with the truck driver without even considering the employer’s offer of a job reassignment. Under these circumstances, substantial evidence supports the Board’s decision that claimant left his job for personal and noncompelling reasons. Claimant’s assertion that he was fired from his position presented a credibility issue for the Board to resolve (see Matter of Grimes [Commissioner of Labor], 25 AD3d 1049, 1050 [2006]).
Mercure, J.P, Spain, Rose, Kane and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.